Title: To Alexander Hamilton from James Read, 12 September 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir,
            Raleigh North Carolina September 12th. 1799
          
          Herewith I transmit the Recruiting Arrangements for the sixth Regiment of Infantry, together with a copy of the Orders relative thereto; I shall forward one, agreeably to your Orders, to the Secretary of War, and I shall transmit one to Major General Pinckney. The officers proceeded to their respective Recruiting Rendezvouss on the 8th. instt. which was immediately after the arrival of the Clothing
          You will herewith receive an Account of the Clothing that has arrived here, and also of what has been distributed to each Captain. One of the Hogsheads (No. 7) containing Shoes and Socks had received some damage, I directed the Paymaster to apply to three Merchants to hold a Survey on them to ascertain the damage and whether it was occasioned by Salt Water or Fresh Water; on a supposition that the Clothing had been insured; I directed the Paymaster to report the result to the Agent for the War Department at Wilmington; it appeared however that the Damage was not so great as was at first apprehended; a copy of the Report you will herewith receive
          You may perceive by the Orders of the 7th. instt. that I have directed the Officers commanding in each Subdistrict to transmit to me, Duplicates of the weekly Recruiting Returns they make to the Major commanding in the District; this I have been induced to do on account of the great extent of Country composing a District which would occasion great delay of Information respecting the progress of Recruiting, was I to receive no other than that which should come through the hands of the Majors, and of course I should not have it in my power to make application to you, in time, for Supplies
          I have the Honour to be With Great Respect Your Obedient Servant
          
            James Read
          
          
            In making out the Recruiting Arrangement the number of Inhabitants was taken into consideration, which makes a difference in the number of Counties in the Subdistricts
          
          
            J. R
          
        